If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



In M. C., III, Minor.


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 7, 2020
               Petitioner-Appellee,

v                                                                  No. 346823
                                                                   Oakland Circuit Court
M. C., III, Minor,                                                 Family Division
                                                                   LC No. 2018-861693-DL
               Respondent-Appellant.


Before: MURRAY, C.J., and SAWYER and GLEICHER, JJ.

PER CURIAM.

       Respondent appeals as of right the order of disposition committing him to a full
Children’s Village program. Respondent pleaded responsible to malicious destruction of
property (MDOP), MCL 750.377a(1)(c)(i) (valued at $200 or more, but less than $1,000), and
the court adjudicated respondent responsible for aggravated assault, MCL 750.81a. Respondent
argues that there was insufficient evidence to adjudicate him responsible for aggravated assault,
and that this adjudication was contrary to the great weight of the evidence. 1 We affirm the
adjudication of responsibility for aggravated assault.

                                           I. FACTS

       This case arises from two separate incidents. The MDOP charge is derived from an
incident in which respondent broke a car window. Respondent pleaded responsible for the
MDOP charge. The aggravated assault charge stems from an incident at the Southfield High
School for the Arts and Technology (Southfield A&T).




1
  Respondent has dismissed his argument that the trial court abused its discretion in ordering a
residential placement in Children’s Village.

                                               -1-
       During lunchtime, CC walked down the hallway toward his next class and was tripped by
another student, KR. CC stopped walking and returned to face KR near the side of the wall. KR
grabbed CC by his coat and pushed him into the locker banks, where CC hit his head. KR then
dragged CC from the locker banks back to the floor on the opposite wall.

       Once CC fell to the ground, several students who had been walking down the hallway
rushed forward and surrounded him, including SC and DJ. SC, DJ, and KR stomped and kicked
CC as he lay on the floor. Surveillance footage captured the incident, showing that respondent
moved to the group of students surrounding CC, made one quick forward move toward CC, and
then backed away toward the opposite locker bank. CC had a concussion as a result of the
incident, and continued to have trouble sleeping and headaches for several months after.

        Students who witnessed the incident gave conflicting testimony regarding respondent’s
involvement. DR saw respondent punch CC before he fell, when CC was standing up against the
lockers, but did not see any of the fight when CC was on the ground. AB saw respondent step on
CC. AB testified that only KR and respondent—not DJ and SC—were involved in the fight. CB
first saw respondent away from the scene. CB saw respondent approach the scuffle in what
appeared to be an attempt to break up the fight, as respondent “leaned over” and “reach[ed] his
hands in like to pull them away and then like he was trying to break it up.” CB testified that
respondent did not strike, hit, or kick anyone.

       Delores Michelle Starks, the ninth-grade administrator for Southfield A&T, testified that
respondent was later suspended by the school as a result of the statements taken after the
incident, and not because of the surveillance footage.

       Two petitions, one for aggravated assault, MCL 750.81a, and another for MDOP, MCL
750.377a(1)(c)(i) (valued at $200 or more but less than $1,000), were both authorized on March
21, 2018 in Oakland Circuit Court.

        The trial court held a rescheduled bench trial on the aggravated assault charge, and a
pretrial conference on the MDOP charge. Respondent pleaded responsible for the MDOP
charge, and the trial court found respondent responsible for the aggravated assault charge.

                                       II. DISCUSSION

       Respondent argues that there was insufficient evidence to adjudicate him responsible for
aggravated assault, and that the adjudication was contrary to the great weight of the evidence.

                   A. PRESERVATION AND STANDARD OF REVIEW

       In evaluating a challenge to the sufficiency of the evidence, this Court reviews the
evidence de novo to assess whether a rational trier of fact could have found the essential
elements of the crime were proven beyond a reasonable doubt. People v Meissner, 294 Mich
App 438, 452; 812 NW2d 37 (2011). Evidence is examined in the light most favorable to the
prosecution. Id. “This Court will not interfere with the trier of fact’s role of determining the
weight of the evidence or the credibility of witnesses.” People v Kanaan, 278 Mich. App. 594,
619; 751 NW2d 57 (2008). “All conflicts in the evidence must be resolved in favor of the
prosecution.” Id. Circumstantial evidence and reasonable inferences derived from such

                                              -2-
evidence may constitute sufficient proof of the elements of the crime. People v Carines, 460
Mich. 750, 757; 597 NW2d 130 (1999). This Court will reverse a trial court’s finding of fact
only if “this Court is left with a definite and firm conviction that a mistake has been made.”
People v Brown, 205 Mich. App. 503, 505; 517 NW2d 806 (1994).

        To preserve this issue, a respondent must raise the argument that a conviction is not
supported by the great weight of the evidence in a motion for a new trial. People v Musser, 259
Mich. App. 215, 218; 673 NW2d 800 (2003). Respondent did not raise this issue in a motion for a
new trial, so the issue is unpreserved. Generally, “[a]n appellate court will review a properly
preserved great-weight issue by deciding whether the evidence preponderates so heavily against
the verdict that it would be a miscarriage of justice to allow the verdict to stand.” People v
Cameron, 291 Mich. App. 599, 617; 806 NW2d 371 (2011). This Court reviews unpreserved
arguments that the verdict is against the great weight of the evidence under the plain error
standard. People v Lopez, 305 Mich. App. 686, 695; 854 NW2d 205 (2014). “To avoid forfeiture
under the plain error rule, three requirements must be met: 1) error must have occurred, 2) the
error was plain, i.e., clear or obvious, 3) and the plain error affected substantial rights.” Carines,
460 Mich. at 763. “The third requirement generally requires a showing of prejudice, i.e., that the
error affected the outcome of the lower court proceedings.” Id. at 763. Reversal is only
warranted when a plain error led to the conviction of an innocent defendant or when a plain error
affects the “fairness, integrity or public reputation of judicial proceedings” generally. Id. at 763
(quotation marks omitted), quoting United States v Olano, 507 U.S. 725, 736-737; 113 S. Ct. 1770;
123 L. Ed. 2d 508 (1993).

        B. INSUFFICIENT EVIDENCE AND GREAT WEIGHT OF THE EVIDENCE

        Respondent argues that the evidence was insufficient to adjudicate him responsible for
aggravated assault because the trial court relied solely on the surveillance footage in determining
that respondent hit and kicked CC, and that footage does not depict respondent making physical
contact with CC.

        Aggravated assault occurs when: (1) the respondent committed an assault without a
weapon, (2) the respondent inflicted a serious or aggravated injury, and (3) the respondent did
not have the intent to commit murder or to inflict great bodily harm. MCL 750.81a(1); see also
People v Brown, 97 Mich. App. 606, 610-611; 296 NW2d 121 (1980). “An assault may be
established by showing either an attempt to commit a battery or an unlawful act that places
another in reasonable apprehension of receiving an immediate battery.” People v Starks, 473
Mich. 227, 234; 701 NW2d 136 (2005). “[W]hen one attempts an intentional, unconsented, and
harmful or offensive touching of a person, one has committed an assault.” Id. Mere presence at
the scene of the crime, even with knowledge that a crime is being or will be committed, is
insufficient to designate one as guilty of that crime. People v Norris, 236 Mich. App. 411, 419-
420; 600 NW2d 658 (1999).

        Respondent specifically alleges that he did not kick or punch CC, and thus did not
commit a harmful or offensive touching of CC, because the surveillance footage shows
respondent was only present at the scene of the assault. According to respondent, the
surveillance footage only depicts him standing against the wall, briefly bending over the fight,
and then backing away. Therefore, respondent claims that there was insufficient evidence to
adjudicate him as responsible for the assault.
                                               -3-
        This Court reviews factual findings for clear error. People v Johnson, 502 Mich. 541,
565; 918 NW2d 676 (2018); see MCR 2.613(C). A factual finding is clearly erroneous if “the
reviewing court is left with a definite and firm conviction that the trial court made a mistake.”
People v Douglas, 496 Mich. 557, 592; 852 NW2d 587 (2014) (quotation marks and citations
omitted). Reviewing courts will give less deference to the factual findings of trial judges than to
those of juries, but the trial court’s findings still have great weight. People v McSwain, 259 Mich
App 654, 682-683; 676 NW2d 236 (2003). “[A]ppellate courts need not refrain from
scrutinizing a trial court’s factual findings, nor may appellate courts tacitly endorse obvious
errors under the guise of deference.” Id. at 683 (quotation marks and citation omitted).

         The trial court’s factual finding that the surveillance footage depicted respondent as
punching and kicking CC was in part clearly erroneous. The video footage does not reveal any
evidence that respondent punched CC, but we are not left with a definite and firm conviction that
the trial court’s conclusion that respondent kicked CC was a mistake. In the video respondent is
seen leaning against the wall for the entirety of the first portion of the fight. When respondent
moved away from the wall toward the location of the altercation in the center of the hallway, CC
was visibly on the ground. To punch CC with his hands, respondent would have had to
significantly bend down and move past the two students who were standing between respondent
and CC, but his arms were instead at his waist the entire time. To conclude from this footage
alone that respondent punched CC was clearly erroneous.

       However, the same footage shows that respondent could have kicked CC during that
time. Although respondent remained near the location of the fight for fewer than two seconds
before he backed away toward the opposite locker banks, when he initially approached CC it
appears that he moved his lower extremities toward CC, which could have been a quick and brief
kicking motion. 2 Therefore, we are not left with a definite and firm conviction that the trial court
made a mistake in finding that respondent kicked CC.

         We emphasis that our review has been limited to review of the video footage compared to
the trial court’s findings, as the trial court made clear it was only relying on that video evidence.
The trial court stated at several instances throughout the proceedings—including during the
statement of its findings—that it focused exclusively on the contents of the surveillance footage
in its adjudication of responsibility:

                  And so the only question is whether or not you participated. And the thing
          about this trial, which, after 28 years I find refreshing, is I don’t have to really
          depend on any testimony from anybody in this particular trial. All I needed was
          somebody to tell me what you look like on the DVD. When somebody identifies
          you on the DVD, then I can put it on . . . I can see the kicking and I can see the
          hitting and you did. I saw it.

                 Ms. Starks, in fact, identified what you had on that day, I saw what you
          did because I did it frame by frame. So, I don’t need any of the other testimony


2
    See specifically, the video surveillance footage at 12:21:54.238-381.

                                                  -4-
       that was here, that was put forth, I saw—saw it myself, so I am finding you guilty
       as charged in this matter . . . .

        While not in respondent’s statement of the issue, respondent further contends in his brief
on appeal that the adjudication of responsibility should be reversed because it was against the
great weight of the evidence. “[W]hether the evidence was sufficient to sustain a conviction and
whether the verdict was against the great weight of the evidence are two separate questions.”
People v Brown, 239 Mich. App. 735, 746 n 6; 610 NW2d 234 (2000). “The test to determine
whether a verdict is against the great weight of the evidence is whether the evidence
preponderates so heavily against the verdict that it would be a miscarriage of justice to allow the
verdict to stand.” Musser, 259 Mich. App. at 218-219. For the reasons already articulated, it is
not a miscarriage of justice to allow the adjudication to stand. The video footage could be
viewed as showing respondent quickly kicking CC while CC was on the ground. In addition,
although the trial court did not rely on testimony in rendering its decision, the testimony of DR
and AB support the conclusion that respondent was directly involved in the assault, and further
defeats respondent’s great weight argument. Therefore, the adjudication was not contrary to the
great weight of the evidence.3

       Affirmed.



                                                            /s/ Christopher M. Murray
                                                            /s/ David H. Sawyer
                                                            /s/ Elizabeth L. Gleicher




3
 Respondent’s adjudication of responsibility could also have been premised on a theory of aiding
and abetting the assault. Under an aiding and abetting theory, one who procures, counsels, aids,
or abets in the commission of a crime may be convicted as a principal. People v Robinson, 475
Mich. 1, 5-6; 715 NW2d 44 (2006). To convict under an aiding and abetting theory, the
prosecutor must demonstrate, in part, that “the defendant performed acts or gave encouragement
that assisted the commission of the crime.” Id. at 6 (quotation marks omitted), quoting People v
Moore, 470 Mich. 56, 67-68; 679 NW2d 41 (2004), quoting Carines, 460 Mich. at 768. The
amount of advice, aid, or encouragement provided is immaterial so long as the respondent
provided assistance that has the effect of inducing the crime. Moore, 470 Mich. at 71. The
evidence that respondent assisted in the commission of the assault when he kicked CC after CC
was tripped also supports the adjudication of responsibility on a theory that respondent aided or
abetted in the commission of the assault.

                                                -5-